The point in this cause decided in S. v. Jeffreys, 1 N.C. in relation to indictments in the county court. The act of Assembly of 1811, ch. 6, put indictments in both courts on the same footing, as respects form. But I should think, for the reasons given by my brother SEAWELL, that, independent of the act, the indictment would be good. It is only necessary that it should appear that the bill was found in a competent court; it is immaterial at what time it may be.
The rest of the Court concurred.
Demurrer overruled.
NOTE. — See S. v. Sutton, 5 N.C. 281.
Cited: S. v. Arnold, 107 N.C. 864; S. v. Francis, 157 N.C. 614.